Case 2:19-cv-11462-TGB-SDD ECF No. 17 filed 06/26/20   PageID.99   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

GARY HUNTER,

     Plaintiff,                               Case No. 19-cv-11462
v.                                            Hon. Terrence G. Berg

CENTERRA GROUP, LLC, JOHN DOE 1,
JOHN DOE 2, and JOHN DOE 3,

     Defendants.


STEPHEN J. CHACKO (P78210)            MATTHEW I. HENZI (P57334)
MOHAMMED AZEEM NASSER                 ASHERKELLY, PLLC
(P74485)                              Attorney for Defendant Centerra Group,
THE PERKINS LAW GROUP, PLLC           LLC
Attorneys for Plaintiff               25800 Northwestern Highway, Suite 1100
615 Griswold, Suite 400               Southfield, MI 48075
Detroit, MI 48226                     (248) 746-2762
(313) 964-1702                        mhenzi@asherkellylaw.com
sjchacko@perkinslawgroup.net
mnasser@perkinslawgroup.net


                 ORDER COMPELLING PLAINTIFF TO
                ATTEND AN INDEPENDENT MEDICAL
              EXAMINATION ON JUNE 30, 2020 AT 2:45 P.M.

     IT IS HEREBY ORDERED pursuant to Federal Rules of Civil Procedure 35,

the Plaintiff is to attend an independent medical examination at the
Case 2:19-cv-11462-TGB-SDD ECF No. 17 filed 06/26/20     PageID.100   Page 2 of 2




offices of Dr. Saul Weingarden, 20300 W. 12 Mile Road, Suite 103, Southfield,

Michigan 48076, on the mutually agreed upon date of June 30, 2020 at 2:45 p.m.




                                     /s/Terrence G. Berg
                                     HON. TERRENCE G. BERG
                                     UNITED STATES DISTRICT JUDGE
Dated: June 26, 2020

Drafted by:

Matthew I. Henzi (P57334)
Attorney for Defendant Centerra
AsherKelly, PLLC
25800 Northwestern Hwy., Ste. 1100
Southfield, MI 48075
mhenzi@asherkellylaw.com

W2403849
